                                                    Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 1 of 11




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6
                                              mk@kindlaw.com
                                              Attorney for Clayton R. Freeman
                                         7
                                         8
                                                                 UNITED STATES DISTRICT COURT
                                         9                            DISTRICT OF NEVADA
                                         10
                                              Clayton R. Freeman,                           Case No.:
                                         11
8860 South Maryland Parkway, Suite 106




                                                          Plaintiff/s,                      Complaint for damages under the Fair
                                         12
       Las Vegas, Nevada 89123




                                                    v.                                      Credit Reporting Act, 15 U.S.C. §
                                         13                                                 1681, et seq.
             KIND LAW




                                              BMW Financial Services NA, LLC,
                                         14   Equifax Information Services LLC, and         Jury trial demanded
                                         15   Experian Information Solutions, Inc.,

                                         16               Defendant/s.
                                         17
                                                                                 Introduction
                                         18
                                               1.   The United States Congress has found the banking system is dependent up-on
                                         19
                                                    fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                         20
                                                    efficiency of the banking system, and unfair credit reporting methods
                                         21
                                                    undermine the public confidence, which is essential to the continued
                                         22
                                                    functioning of the banking system. Congress enacted the Fair Credit
                                         23
                                                    Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                         24
                                                    re-porting, promote efficiency in the banking system, and protect consumer
                                         25
                                                    privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                         26
                                                    their grave responsibilities with fairness, impartiality, and a respect for the
                                         27
                                              ___________________
                                              COMPLAINT                               —1—
                                                    Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 2 of 11




                                         1          consumer’s right to privacy because consumer reporting agencies have
                                         2          assumed such a vital role in assembling and evaluating consumer credit and
                                         3          other information on consumers. The FCRA also imposes duties on the
                                         4          sources that provide credit information to credit reporting agencies, called
                                         5          “furnishers.”
                                         6     2.   The FCRA protects consumers through a tightly wound set of procedural
                                         7          protections from the material risk of harms that otherwise flow from
                                         8          inaccurate reporting. Thus, through the FCRA, Congress struck a balance
                                         9          between the credit industry’s desire to base credit decisions on accurate
                                         10         information, and consumers’ substantive right to protection from damage to
8860 South Maryland Parkway, Suite 106




                                         11         reputation, shame, mortification, and the emotional distress that naturally
                                         12         follows from inaccurate reporting of a consumer’s fidelity to his or her
       Las Vegas, Nevada 89123




                                         13         financial obligations.
             KIND LAW




                                         14    3.   Clayton R. Freeman (“Plaintiff”), by counsel, brings this action to challenge
                                         15         the actions of BMW Financial Services NA, LLC (“BMW”), Equifax
                                         16         Information Services LLC (“Equifax”), and Experian Information Solutions,
                                         17         Inc. (“Experian”) (jointly as “Defendants”), with regard to erroneous reports
                                         18         of derogatory credit information to national reporting agencies and
                                         19         Defendants’ failure to properly investigate Plaintiff’s disputes.
                                         20    4.   Plaintiff makes these allegations on information and belief, with the exception
                                         21         of those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
                                         22         knowledge.
                                         23    5.   While many violations are described below with specificity, this Complaint
                                         24         alleges violations of the statutes cited in their entirety.
                                         25    6.   Unless otherwise stated, all the conduct engaged in by Defendant took place
                                         26         in Nevada.
                                         27
                                              ___________________
                                              COMPLAINT                               —2—
                                                    Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 3 of 11




                                         1     7.   Any violations by Defendants was knowing, willful, and intentional, and
                                         2          Defendants did not maintain procedures reasonably adapted to avoid any such
                                         3          violations.
                                         4     8.   Defendants failed to properly investigate Plaintiff’s disputes, damaging
                                         5          Plaintiff’s creditworthiness.
                                         6                                  Jurisdiction and Venue
                                         7     9.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
                                         8          jurisdiction); 15 U.S.C. § 1681.
                                         9     10. This action arises out of Defendant’s violations of the FDCPA.
                                         10    11. Venue is proper in the United States District Court for the District of Nevada
8860 South Maryland Parkway, Suite 106




                                         11         pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                         12         County, Nevada and because Defendants are subject to personal jurisdiction
       Las Vegas, Nevada 89123




                                         13         in Clark County, Nevada as they conduct business here. Venue is also proper
             KIND LAW




                                         14         because the conduct giving rise to this action occurred in Nevada. 28 U.S.C.
                                         15         § 1391(b)(2).
                                         16                                            Parties
                                         17    12. Plaintiff is a natural person living in Clark County, Nevada. In addition,
                                         18         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
                                         19    13. Equifax and Experian are each a corporation doing business in the State of
                                         20         Nevada.
                                         21    14. The furnishers named herein, including BMW, are furnishers of information
                                         22         as contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary
                                         23         course of business furnish information to a consumer credit reporting agency.
                                         24    15. Equifax and Experian regularly assemble and/or evaluate consumer credit
                                         25         information for the purpose of furnishing consumer reports to third parties and
                                         26         use interstate commerce to prepare and/or furnish the reports. Equifax and
                                         27
                                              ___________________
                                              COMPLAINT                                —3—
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 4 of 11




                                         1         Experian are each a “consumer reporting agency” as that term is defined by
                                         2         15 U.S.C. §1681a(f).
                                         3     16. Unless otherwise indicated, the use of Defendants’ names in this Complaint
                                         4         includes all agents, employees, officers, members, directors, heirs, successors,
                                         5         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                         6         of the named Defendant.
                                         7                            — GENERAL ALLEGATIONS —
                                         8     17. Sometime before November 2018, Plaintiff financed a vehicle from BMW
                                         9         and timely made his payments each month.
                                         10    18. In or around November 2018, Plaintiff sold the vehicle to Vegas Motorcars, a
8860 South Maryland Parkway, Suite 106




                                         11        local car dealership.
                                         12    19. As part of the sale, Vegas Motorcars was to pay BMW the payoff amount.
       Las Vegas, Nevada 89123




                                         13    20. Plaintiff fully performed all of his obligations to BMW and to Vegas
             KIND LAW




                                         14        Motorcars.
                                         15    21. Vegas Motorcars did in fact pay off the vehicle to BMW as a result of the
                                         16        November 2018 transaction with Plaintiff.
                                         17    22. At all times relevant, Plaintiff was never late on any payment to BMW or,
                                         18        thereafter, to Vegas Motorcars.
                                         19    23. Nevertheless, even after Plaintiff disputed their actions and provided evidence
                                         20        of their errors, Defendants repeatedly reported that Plaintiff was past due on
                                         21        his payments to BMW.
                                         22    24. Defendants’ reporting was inaccurate and misleading.
                                         23    25. A “materially misleading” statement is concerned with omissions to credit
                                         24        entries, that in context create misperceptions about otherwise may be factually
                                         25        accurate data. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163
                                         26        (9th Cir. 2009).
                                         27
                                              ___________________
                                              COMPLAINT                              —4—
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 5 of 11




                                         1                          — THE EQUIFAX VIOLATIONS —
                                         2                  Equifax and BMW Misreported Credit Information
                                         3                       and Failed to Investigate Plaintiff’s Dispute
                                         4                               Re: BMW Account No. 0278*
                                         5     26. In Plaintiff’s 2019 credit report from Equifax, Equifax and BMW inaccurately
                                         6         reported that Plaintiff was past due on his payments to BMW for December
                                         7         2018, January 2019, and February 2019. In fact, Vegas Motorcars itself
                                         8         notified Defendants on numerous occasions that it was responsible to make
                                         9         the payments and that Plaintiff was timely on all of his obligations and
                                         10        responsible in assuring that the payments would be made on time. In other
8860 South Maryland Parkway, Suite 106




                                         11        words, Plaintiff was responsible and never late on his payments and had no
                                         12        reason to believe that Vegas Motorcars would not timely pay off the loan to
       Las Vegas, Nevada 89123




                                         13        BMW (as it eventually did). This reporting was inaccurate since Plaintiff fully
             KIND LAW




                                         14        performed on all of his obligations to BMW and Vegas Motorcars.
                                         15    27. On May 24, 2019, Plaintiff disputed Equifax’s reporting regarding the debt
                                         16        pursuant to 15 U.S.C. § 1681i by notifying Equifax, in writing, of the incorrect
                                         17        and inaccurate credit information.
                                         18    28. Specifically, Plaintiff sent a letter to Equifax, requesting the above inaccurate
                                         19        and incorrect derogatory information be updated, modified or corrected.
                                         20    29. Equifax was required to conduct a reinvestigation into this specific debt on
                                         21        Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i
                                         22    30. Upon information and belief, Equifax timely notified BMW regarding
                                         23        Plaintiff’s dispute, as required under 15 U.S.C. § 1681i(a)(2).
                                         24    31. Upon information and belief, Equifax provided BMW with a notice regarding
                                         25        Plaintiff’s dispute under 15 U.S.C. § 1681i(a)(5)(A).
                                         26    32. Upon information and belief, Equifax provided all relevant information to
                                         27        BMW regarding Plaintiff’s dispute, as required under 15 U.S.C. § 1681i(a)(2).
                                              ___________________
                                              COMPLAINT                             —5—
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 6 of 11




                                         1     33. On or around July 12, 2019, Plaintiff received notice that Equifax and BMW
                                         2         investigated and reinvestigated Plaintiff’s dispute, as required under 15 U.S.C.
                                         3         § 1681i(a)(6).
                                         4     34. A reasonable investigation by Equifax and BMW would have indicated that
                                         5         they were reporting the above disputed account inaccurately.
                                         6     35. Equifax and BMW failed to review all relevant information provided by
                                         7         Plaintiff in the dispute to Equifax, as required by and in violation of 15 U.S.C.
                                         8         § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         9     36. Equifax and BMW re-reported the inaccurate derogatory information on
                                         10        Plaintiff’s report. Specifically, Equifax and BMW re-reported that Plaintiff
8860 South Maryland Parkway, Suite 106




                                         11        was past due for December 2018, January 2019 and February 2019 regarding
                                         12        Plaintiff’s BMW account. Equifax’s and BMW’s reporting was inaccurate, as
       Las Vegas, Nevada 89123




                                         13        discussed above.
             KIND LAW




                                         14    37. Equifax and BMW, upon receipt of Plaintiff’s dispute, failed to conduct an
                                         15        investigation or reinvestigation with respect to the disputed information as
                                         16        required by 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         17    38. Equifax and BMW failed to review all relevant information provided by
                                         18        Plaintiff in the dispute to Equifax, as required by and in violation of 15 U.S.C.
                                         19        § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         20    39. Due to Equifax’s and BMW’s failure to reasonably investigate, they further
                                         21        failed to correct and update Plaintiff’s information as required by 15 U.S.C. §
                                         22        1681i and 15 U.S.C. § 1681s-2(b), thereby causing continued reporting of
                                         23        inaccurate information in violation of 15 U.S.C. § 1681i and 15 U.S.C. §
                                         24        1681s-2(b), respectively.
                                         25    40. Equifax’s and BMW’s continued inaccurate and negative reporting of the debt
                                         26        in light of their knowledge of the actual error was willful. Plaintiff is,
                                         27        accordingly, eligible for statutory damages.
                                              ___________________
                                              COMPLAINT                             —6—
                                                   Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 7 of 11




                                         1     41. Also as a result of Equifax’s and BMW’s continued inaccurate and negative
                                         2          reporting, Plaintiff has suffered actual damages, including without limitation,
                                         3          credit denials, out-of-pocket expenses in challenging Defendants’ inaccurate
                                         4          reporting, damage to Plaintiff’s creditworthiness and emotional distress.
                                         5     42. By inaccurately reporting account information after notice and confirmation
                                         6          of its errors, Equifax and BMW failed to take the appropriate measures as
                                         7          required under 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         8                          — THE EXPERIAN VIOLATIONS —
                                         9                  Experian and BMW Misreported Credit Information
                                         10                      and Failed to Investigate Plaintiff’s Dispute
8860 South Maryland Parkway, Suite 106




                                         11                              Re: BMW Account No. 0278*
                                         12    43. In Plaintiff’s 2019 credit report from Experian, Experian and BMW
       Las Vegas, Nevada 89123




                                         13         inaccurately reported that Plaintiff was past due on his payments to BMW for
             KIND LAW




                                         14         December 2018. In fact, Vegas Motorcars itself notified BMW on numerous
                                         15         occasions that it was responsible to make the payments and that Plaintiff was
                                         16         timely on all of his obligations and responsible in assuring that the payments
                                         17         would be made on time. In other words, Plaintiff was responsible and never
                                         18         late on his payments and had no reason to believe that Vegas Motorcars would
                                         19         not timely pay off the loan to BMW (as it eventually did). This reporting was
                                         20         inaccurate since Plaintiff fully performed on all of his obligations to BMW
                                         21         and Vegas Motorcars.
                                         22    44. On or around May 24, 2019, Plaintiff disputed Experian’s reporting regarding
                                         23         the debt pursuant to 15 U.S.C. § 1681i by notifying Experian, in writing, of
                                         24         the incorrect and inaccurate credit information.
                                         25    45. Specifically, Plaintiff sent a letter to Experian, requesting the above inaccurate
                                         26         and incorrect derogatory information be updated, modified or corrected.
                                         27
                                              ___________________
                                              COMPLAINT                              —7—
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 8 of 11




                                         1     46. Experian was required to conduct a reinvestigation into this specific debt on
                                         2         Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i
                                         3     47. Upon information and belief, Experian timely notified BMW regarding
                                         4         Plaintiff’s dispute, as required under 15 U.S.C. § 1681i(a)(2).
                                         5     48. Upon information and belief, Experian provided BMW with a notice
                                         6         regarding Plaintiff’s dispute under 15 U.S.C. § 1681i(a)(5)(A).
                                         7     49. Upon information and belief, Experian provided all relevant information to
                                         8         BMW regarding Plaintiff’s dispute, as required under 15 U.S.C. § 1681i(a)(2).
                                         9     50. On or around July 15, 2019, Plaintiff received notice that Experian and BMW
                                         10        investigated and reinvestigated Plaintiff’s dispute, as required under 15 U.S.C.
8860 South Maryland Parkway, Suite 106




                                         11        § 1681i(a)(6).
                                         12    51. A reasonable investigation by Experian and BMW would have indicated that
       Las Vegas, Nevada 89123




                                         13        they were reporting the above disputed account inaccurately.
             KIND LAW




                                         14    52. Experian and BMW failed to review all relevant information provided by
                                         15        Plaintiff in the dispute to Experian, as required by and in violation of 15
                                         16        U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         17    53. Experian and BMW re-reported the inaccurate derogatory information on
                                         18        Plaintiff’s report. Specifically, Experian and BMW re-reported that Plaintiff
                                         19        was past due for December 2018, regarding Plaintiff’s BMW account.
                                         20        Experian’s and BMW’s reporting was inaccurate as discussed above.
                                         21    54. Experian and BMW, upon receipt of Plaintiff’s dispute, failed to conduct an
                                         22        investigation or reinvestigation with respect to the disputed information as
                                         23        required by 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         24    55. Experian and BMW failed to review all relevant information provided by
                                         25        Plaintiff in the dispute to Experian, as required by and in violation of 15
                                         26        U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         27
                                              ___________________
                                              COMPLAINT                            —8—
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 9 of 11




                                         1     56. Due to Experian’s and BMW’s failure to reasonably investigate, they further
                                         2         failed to correct and update Plaintiff’s information as required by 15 U.S.C. §
                                         3         1681i and 15 U.S.C. § 1681s-2(b), thereby causing continued reporting of
                                         4         inaccurate information in violation of 15 U.S.C. § 1681i and 15 U.S.C. §
                                         5         1681s-2(b), respectively.
                                         6     57. Experian’s and BMW’s continued inaccurate and negative reporting of the
                                         7         debt in light of their knowledge of the actual error was willful. Plaintiff is,
                                         8         accordingly, eligible for statutory damages.
                                         9     58. Also as a result of Experian’s and BMW’s continued inaccurate and negative
                                         10        reporting, Plaintiff has suffered actual damages, including without limitation,
8860 South Maryland Parkway, Suite 106




                                         11        credit denials, out-of-pocket expenses in challenging Defendants’ inaccurate
                                         12        reporting, damage to Plaintiff’s creditworthiness and emotional distress.
       Las Vegas, Nevada 89123




                                         13    59. By inaccurately reporting account information after notice and confirmation
             KIND LAW




                                         14        of its errors, Experian and BMW failed to take the appropriate measures as
                                         15        required under 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
                                         16                                    Plaintiff’s damages
                                         17    60. In addition to Plaintiff’s creditworthiness being negatively impacted, Plaintiff
                                         18        was denied credit, was afraid to further apply for credit, suffered emotional
                                         19        distress and mental anguish, and suffered other harms as a result of
                                         20        Defendants’ actions described here. In addition, Plaintiff incurred out-of-
                                         21        pocket costs and time in attempts to dispute Defendants’ actions. Plaintiff
                                         22        further suffered humiliation and embarrassment.
                                         23                              FIRST CAUSE OF ACTION
                                         24             VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                         25                                     15 U.S.C. § 1681
                                         26    61. Plaintiff incorporates by reference all of the above paragraphs of this
                                         27        Complaint as though fully stated herein.
                                              ___________________
                                              COMPLAINT                             —9—
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 10 of 11




                                         1     62. The foregoing acts and omissions constitute numerous and multiple willful,
                                         2          reckless or negligent violations of the FCRA, including but not limited to each
                                         3          and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681,
                                         4          et seq.
                                         5     63. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                                         6          to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
                                         7          statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
                                         8          the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
                                         9          attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
                                         10         Defendants.
8860 South Maryland Parkway, Suite 106




                                         11    64. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
                                         12         is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
       Las Vegas, Nevada 89123




                                         13         1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
             KIND LAW




                                         14         1681o(a)(2) from Defendants.
                                         15                                        Prayer for relief
                                         16    65. Plaintiff prays that judgment be entered against Defendants, and Plaintiff be
                                         17         awarded damages from Defendants, as follows:
                                         18            • An award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                         19            • An award of statutory damages pursuant to 15 U.S.C. §
                                         20                   1681n(a)(1);
                                         21            • An award of punitive damages as the Court may allow pursuant to
                                         22                   15 U.S.C. § 1681n(a)(2);
                                         23            • An award of costs of litigation and reasonable attorney’s fees,
                                         24                   pursuant to 15 U.S.C. § 1681n(a)(3), and 15 U.S.C. §
                                         25                   1681(o)(a)(1); and
                                         26            • Any other relief that this Court deems just and proper.
                                         27
                                              ___________________
                                              COMPLAINT                               — 10 —
                                                  Case 2:20-cv-01355-JCM-BNW Document 1 Filed 07/22/20 Page 11 of 11




                                         1                                       Jury Demand
                                         2     66. Pursuant to the seventh amendment to the Constitution of the United States of
                                         3         America, Plaintiff is entitled to, and demands, a trial by jury.
                                         4      Dated: July 22, 2020.
                                         5                                            Respectfully submitted,

                                         6                                            KIND LAW
                                         7
                                                                                      /s/ Michael Kind
                                         8                                            Michael Kind, Esq.
                                         9                                            8860 South Maryland Parkway, Suite 106
                                                                                      Las Vegas, Nevada 89123
                                         10                                           Attorney for Clayton R. Freeman
8860 South Maryland Parkway, Suite 106




                                         11
                                         12
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              COMPLAINT                            — 11 —
